Citation Nr: 0605985	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  93-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.

(The issues of entitlement to a disability rating in excess 
of 20 percent for disk disease of the lumbosacral spine with 
strain, entitlement to service connection for a left foot 
disorder, entitlement to service connection of a bilateral 
eye condition, and entitlement to service connection for a 
dental condition are the subject of a separate decision by 
the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The appellant's active military service extended from July 
1986 to March 1987 when he was honorably discharged because 
of a personality disorder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 1993, the appellant testified at a hearing at the 
Los Angeles RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record.  The Board 
remanded the appellant's claim to the RO in November 1995.

The appellant testified at a videoconference hearing before 
another VLJ in December 2001.  In May 2002, the VLJ who 
conducted the December 2001 hearing denied the appellant's 
appeal of an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30.

The Board again remanded the appellant's claim to the RO in 
July 2003.  In January 2005 he again testified before the VLJ 
who had conducted the hearing in December 1993.  A transcript 
of this hearing is of record.  Thereafter, the Board, noting 
that many of the vocational rehabilitation records referred 
to by the Board in the November 1995 remand were not included 
in the records assembled for appellate review, made attempts 
to locate the missing records without success.  Fortunately, 
in the November 1995 remand the Board had provided details 
concerning the pertinent records in the file at that time, 
and there is no indication that the Board's summary is 
incomplete or incorrect.


FINDINGS OF FACT

1.  Service connection is in effect for disc disease, 
lumbosacral spine with strain, evaluated as 20 percent 
disabling since January 1991.

2.  The appellant earned an Associate's degree in 1973 and a 
Bachelor of Science degree in 1982 in Biology; he worked as a 
drug counselor from 1984 to 1986 and as a chemical research 
operator from 1987 to 1988; during his military service from 
July 1986 to March 1987 he was a hospital corpsman; and after 
service he completed a phlebotomy course in 1989 and 3 
graduate courses during the Fall 1991 term; he worked as a 
mental health specialist from January to July 1992.

3.  In February 1992, the appellant was initially found to be 
in need of a program of vocational rehabilitation training 
and he was awarded Chapter 31 benefits for a 4 year graduate 
training program leading to a Doctor of Podiatric Medicine 
degree.

4.  The appellant began his Chapter 31 training in August 
1992 but in November 1992 he withdrew from all classes; his 
official status was "failing withdrawal."

5.  In a February 1993 letter an official at the college of 
podiatric medicine indicated that the appellant would have 
great difficulty completing the academic requirements for any 
medical career.

6.  A letter dated in March 1993, reflects that a VA 
Vocational Rehabilitation and Counseling Officer and a VA 
Counseling Psychologist concurred in a decision to deny the 
appellant's request for Chapter 31 benefits to attend a 
medical school in the West Indies on the grounds that 
attainment of a vocational goal as a medical doctor was not 
feasible for him. 

7.  After the appellant discontinued his studies at the 
podiatric college, he worked as a phlebotomist from October 
1992 to August 1993; a letter from a doctor dated in August 
1993 reflects that the appellant worked in a Urology Research 
Laboratory for one year, assisting in the assessment of 
patients with urolithiasis and participating in laboratory 
studies related to urinary chemistries; in 1993 he also 
completed a Health Careers Enhancement Program for Minorities 
and in 1994 he completed another phlebotomy course and a 
college course entitled "Health Perspectives;" in March 
2000 he reported that he had attended a medical college in 
the Dominican Republic from January 1997 to May 1997.

8.  The appellant has been diagnosed with non-service-
connected disabilities, to include a personality disorder, 
schizophrenia, depression, hypertension, hypertensive 
retinopathy in both eyes, cataracts of both eyes, coronary 
artery disease, residuals of cerebral vascular accident (CVA) 
with expressive aphasia and residual left upper and lower 
extremity weakness, diabetes, a left foot disorder, 
narcolepsy, sleep apnea, and insomnia; in 1995 the Social 
Security Administration determined that he had been disabled 
as of August 1991.

9.  The appellant began attending the Central America Health 
Sciences University Medical College on January 6, 2001.

10.  In April 2001, a VA Counseling Psychologist/Vocational 
Rehabilitation Counselor determined that the appellant's 
ability to complete courses for medical school established 
that he would be able to find suitable entry level work in a 
medical lab related occupation and that he had managed to 
overcome the effects of the impairment of employability; 
thus, the appellant did not have an employment handicap.  

11.  The appellant has reported that he completed medical 
school in May 2004.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 
21.50, 21.51, 21.52, 21.53, 21.57 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  

Under the VCAA, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b).  VA also has a duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c)(1)-
(3). 

As indicated above, the enhanced notice and duty to assist 
requirements set forth in the VCAA are found in Chapter 51, 
Title 38, United States Code and may not be applicable to 
this case which is governed by Chapter 31 of the code.  The 
United States Court of Veterans Claims (Court) has held that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to cases involving the waiver of recovery of 
overpayment because these matters are governed by Chapter 53 
of the code rather than Chapter 51.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  It follows that because the statute at 
issue in this matter is found in Chapter 31 rather than in 
Chapter 51, VA's duties to notify and assist contained in the 
VCAA may not be applicable this claim.  

Nevertheless, the record reflects that after the appellant 
perfected his appeal from the original denial of his claim in 
1993, his claim was readjudicated on a de novo basis 
following a complete vocational evaluation in April 2001.  
The agency of original jurisdiction denied his claim on a de 
novo basis and he was informed of the reasons for the adverse 
decision at that time.  Additionally, in July 2002, he was 
provided a Statement of the Case and in January and February 
2004 he was provided with letters that specifically addressed 
the notice requirements of the VCAA.  These documents 
provided notification of the information and evidence 
necessary to substantiate the claim, and indicated to the 
appellant that the RO would make reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the appellant.

Factual Background.  The appellant is service connected for 
disk disease of the lumbosacral spine with strain.  This back 
disability has been rated as 20 percent disabling since 1991.  
At the time he was awarded Chapter 31 benefits in February 
1992, he held an Associate's degree (1973) and a Bachelor's 
degree (1982) in Biology, and he had employment experience as 
a drug rehabilitation counselor (1984 to 1986), as a chemical 
operator in a pharmaceutical research laboratory (1987 to 
1988), and as a medical corpsman in the service.

In February 1992, he was initially found to be in need of a 
program of vocational rehabilitation training pursuant to 
Chapter 31, and he signed an Individualized Written 
Rehabilitation Program (IWRP) at that time with a program 
goal of securing employment as a Podiatrist and with an 
immediate objective of completing a four-year training 
program at the Ohio College of Podiatric Medicine (OCPM).  
Both the program and the school had been chosen by the 
appellant based upon his own independent research.  The 
appellant enrolled at OCPM beginning in August 1992, having 
been accepted as an "at risk" student due to his minimal 
preparation for a medical degree.  

The appellant's performance at OCPM was dismal.  He 
reportedly arrived in Ohio six months early without funds and 
without a job, and he reportedly then became very upset when 
the school would not lend him money to repair his car.  After 
the first few weeks of classes, the appellant was in serious 
academic trouble.  By September 1992, he was already 
complaining to his VA case worker that the school was "very, 
very difficult" and making inquiries about changing to a 
program leading to an M.D., which had been his original goal 
and to which there had been medical objections which had not 
been resolved.  Attempts were made to arrange tutoring for 
the appellant; however, at this time, he also began to miss a 
significant number of his classes, blaming multiple medical 
problems, including the service-connected back disability.  
In November 1992, the appellant withdrew from all classes on 
the recommendation of school officials and his VA case 
worker.  His official status was "failing withdrawal."  

In December 1992 the appellant testified that he was unable 
to obtain employment because of his back disability.  He 
stated that he was a full time student at a podiatric college 
in a 4 year program.  

The school's Dean of Student Affairs indicated in a February 
1993 letter that it was not recommended that the appellant 
return to OCPM or to any other school of podiatric medicine 
as he would have great difficulty completing the academic 
requirements for a degree in that area of specialty.  She 
further stated that she would have great difficulty 
recommending the appellant for any medical career.  The 
appellant's response has been to downplay his academic 
difficulties at OCPM and to assert, without any corroborating 
proof, that the faculty at OCPM, and especially the Dean of 
Student Affairs, were biased against him because he is a 
foreigner.  

The appellant thereafter sought approval to attend an M.D. 
training program at Ross University, located on the Island of 
Dominica in the West Indies, into which he has been accepted.  

A letter dated in March 1993, reflects that a VA Vocational 
Rehabilitation and Counseling Officer and a VA Counseling 
Psychologist concurred in a decision to deny the appellant's 
request for Chapter 31 benefits to attend a medical school in 
the West Indies on the grounds that attainment of a 
vocational goal as a Medical Doctor was not feasible for him. 

After the appellant discontinued his studies at the podiatric 
college, he reported that he worked as a phlebotomist from 
October 1992 to August 1993.  Of record is a letter of 
recommendation from M. I. Resnick, M.D., who was also a 
professor of urology and chairman of the department of 
urology at Case Western Reserve University, dated in August 
1993.  Dr. Resnick said that the appellant worked in the 
urology research laboratory for one year, through the summer 
of 1993.  He assisted in the assessment of patients with 
urolithiasis and participated in laboratory studies related 
to urinary chemistries.  Dr. Resnick said that the appellant 
was prompt, efficient, and certainly a pleasure to have with 
them.  

At a hearing in December 1993, the appellant stated that he 
last worked in 1988.  He said he worked at a sedentary job 
that involved working with chemicals.  He said he was let go 
because he was too slow.  He attributed his slowness to his 
back pain.  He said that he had been going to school but had 
not had any success in finding employment.  He had applied 
for many jobs during the past year but was unable to obtain 
employment because of his back disability.  He complained of 
pain in the back that radiated into his legs.  He also said 
that his legs felt weak and that they had given out on him in 
the past.  He did home exercises for his back.  The appellant 
said that he had applied for Social Security Administration 
(SSA) disability.  The appellant testified that he left his 
podiatry school because he did not like the school or the way 
he was treated.  He reported that he had a personality 
conflict with an official at the podiatry school and that he 
wanted to obtain a medical degree from Ross in the Dominican 
Republic. 

VA medical records show that in January 1994, the appellant 
was admitted to a VA chronic pain management program.  A 
discharge summary dated from April 28, 1994, to August 3, 
1994, noted the appellant had been admitted to the 
domiciliary in order to look for work and for medical 
stabilization.  It was further indicated the appellant had 
requested a discharge in order to begin school.  

Correspondence from the Ross University School of Medicine, 
dated January 20, 1995, indicated the appellant had been 
accepted to begin studies on August 29, 1995.  It was noted 
the program was a 4-year full time program leading to an M.D. 
degree.  

Records from the Department of Health and Human Services, 
Social Security Administration (SSA) show that in April 1995 
the appellant was determined to be disabled as of August 
1991.  The primary diagnosis was disorders of the back 
(discogenic and degenerative).  The secondary diagnosis was 
essential hypertension.  A second decision, dated in August 
1998, listed the primary diagnosis as schizophrenic, 
paranoid, and other functional psychotic disorder.  The 
secondary diagnosis was disorders of the back (discogenic and 
degenerative).  The medical records used by the SSA consisted 
of VA and private medical records.  A summation from A. W. 
Lizarraras, M.D., dated in August 1998, noted that the 
appellant had arthritis, herniated discs, narcolepsy, sleep 
apnea, shortness of breath, coronary artery disease, 
diabetes, insomnia, depression, hallucinations, 
schizophrenia, ankle sprain, and allergies.  Dr. Lizarraras 
said that the appellant's allegations were partially 
credible.  He said that the medical record documented the 
causation but not the intensity, persistence, or functional 
limitations alleged by the appellant.  Dr. Lizarraras said 
that the information documented a decrease in activity 
secondary to pain, paranoia, and depression.  He concluded 
that the evidence was consistent and supported a light 
reduction of functional limitations.

An October 1995 VA psychology/mental health report noted the 
appellant stated he had completed the first year of medical 
school but that he had dropped out because his back pain made 
sitting in classrooms difficult and standing in laboratory 
classes impossible.  An October 1995 psychologist's 
evaluation resulted in diagnoses of recurrent major 
depressive disorder, avoidant personality disorder, and 
schizoid personality disorder were provided.  The examiner 
noted a current global assessment of functioning (GAF) score 
of 45.

Undated correspondence from the Office of the Executive Dean 
of the Ross University School of Medicine noted the appellant 
had been granted a leave of absence for treatment of medical 
problems including a herniated intervertebral disc.

In a statement dated in July 1996 the appellant reported he 
had terminated his attendance at Ross University School of 
Medicine in March 1996 due to medical reasons and hardship.  
He noted he would begin at a new medical school in September 
1996.

In a February 1998 statement the appellant stated that he 
suffered from several disabilities, including a herniated 
disc, narcolepsy, apnea, costochondritis, hypertension, 
chronic headaches, a heart murmur, numbness and tingling to 
the legs, and psychiatric disorders, which had prevented him 
from attending school.

In April 1998, the appellant submitted another application 
for vocational rehabilitation and attended an initial 
counseling information meeting in May 1998.  Later in May 
1998 the Vocational Rehabilitation & Counseling Division at 
the Los Angeles RO referred the appellant's case to Brigante 
and Hardaker Associates, Vocational Rehabilitation & 
Reemployment Services, for an evaluation.  In June 1998, it 
was noted that the appellant had an appeal pending and the 
files were to be retrieved from Brigante and Hardaker.  

In an April 1998 statement, a VA physician, reported the 
appellant had been followed at the Long Beach VA hospital 
since approximately 1988.  It was noted that he had moderate 
to severe chronic low back pain secondary to disc herniation 
without radiculopathy.  The physician stated that during most 
of this time the appellant's condition had prevented him from 
work which required physical activity and at times was 
persistent and severe enough to limit pursuit of education.  
In June 1998 the physician reported that he felt that the 
appellant was capable of attending school. 

The appellant underwent a VA examination in July 1998.  It 
was reported that the appellant had well-documented clinical 
and radiological evidence of degenerative osteoarthritis 
involving his spine.  It was the examiner's opinion that the 
appellant was medically disabled and unemployable because of 
his musculoskeletal disease.  

VA orthopedic and neurologic examinations in March and April 
1999, in essence, found no objective evidence to substantiate 
the appellant's complaints of severe back pain and neurologic 
symptoms.  The orthopedic examiner stated there was no 
evidence of any impairment supported by pathology and the 
neurologic examiner stated that from a neurological 
standpoint there were no functional limitations at that time.

A document dated in January 2000 reflects that the appellant 
worked one day as a medical technician at the VAMC in Fresno, 
California.

In March 2000 the appellant was seen for an initial 
appointment with Anfus Vocational Services, a contract 
counselor in Alhambra, California, as referred by the VA 
Vocational, Rehabilitation & Education office at the Los 
Angeles RO.  A Chapter 31 Counseling Initial Narrative Report 
was completed in April 2000, at which time it was noted that 
a Rehabilitation Counselor at the Los Angeles RO requested 
that the appellant's file be returned as the appellant had 
moved to Texas.  The narrative report noted that the 
appellant wanted to attend medical school in Juarez, Mexico, 
even though his goal was to obtain a license to practice 
medicine within the United States.  He was moving to Texas to 
be near the university in Juarez, Mexico.  It was noted that 
the appellant had attempted employment as a medical 
technician at a VA hospital, but was unable to remain in this 
position for a period longer than one day because of his back 
pain.  The psychologist commented that the appellant's 
reported physical limitations appeared to be somewhat 
inconsistent with the demands that would be required in 
medical school and the physical demands required of being a 
physician.

The appellant began attending the Central America Health 
Sciences University Medical College on January 6, 2001.

In a document dated in January 2001, a vocational 
rehabilitation specialist, apparently located at the RO in 
Los Angeles, noted that one of the appellant's VA Counseling, 
Education and Rehabilitation (CER) files was unavailable as 
it could not be located.

In April 2001, the appellant was accorded an evaluation by a 
VA Counseling Psychologist/Vocational Rehabilitation 
Counselor at the Waco, Texas, RO.  The appellant completed a 
Rehabilitation Needs Inventory prior to the counseling 
session and took a Mental Ability Test to measure his 
aptitude and a Career Assessment Inventory to measure his 
vocational interests.  The counseling psychologist also 
interviewed the appellant, reviewed the counseling narrative 
completed in April 2000.  It was noted that the appellant was 
then enrolled in medical school through the Central America 
Health Sciences University, at a campus located in Juarez, 
Chihuahua, Mexico.  He was unemployed and committed in 
pursuing his goal to become a medical doctor.  He had 
attended a school in the Dominican Republic which closed.  He 
had completed his first semester of training at the medical 
school in Juarez, Mexico.  When asked if his back condition 
was being aggravated by his school training since he has to 
stand and sit for prolonged periods, the appellant indicated 
that it did not.  He denied any difficulties with 
hypertension, heart disease, and conditions of the skeletal 
system or sleep apnea.  He stated that he was a diabetic, but 
that this condition was under control.  The counseling 
psychologist noted that the appellant's statements regarding 
his restrictions and limitations as they relate to his 
disability conditions are rather minimal since he feel he can 
carry out a full work schedule in medical training.  The 
appellant did not indicate that he was taking a significant 
amount of medications.  The test results indicated that the 
appellant had difficulties in reading and in math, suggesting 
a need for remedial courses.  It was difficult to assess the 
appellant's progress in his medical training since he had not 
provided a current transcript.  The counseling psychologist 
concluded that the appellant had an impairment of 
employability premised upon his spinal disc condition and 
that there were restrictions in lifting, bending, carrying, 
as well as protracted walking, sitting, and standing.  
Considering the appellant's verbal statements that his 
training in school which required him to sit, walk, climb, 
and bend did not prevent him from attending or completing his 
courses, he had managed to overcome the effects of 
impairment.  The counseling psychologist concluded that the 
appellant was able to find suitable entry level work in a 
medical lab related occupation, but he was not interested as 
he remained focused in obtaining a medical degree.  The 
counseling psychologist certified as follows:  (1) the 
appellant did have an impairment of employability; (2) the 
appellant's service-connected disability did materially 
contribute to theis impairment of employability; (3) the 
appellant had overcome the effects of the impairment of 
employability; and (4) the appellant did not have an 
employment handicap.  

The appellant testified at a videoconference hearing in 
December 2001.  The appellant reported that he could not 
bend, stoop, or reach like he used to.  He also testified 
that he had numbness and tingling sometimes.  He also had 
occasional sharp pains in his legs and that he had had to 
have help to tie his shoes.  The appellant said that he was 
attending medical school on a full time basis and that he was 
able to go to school because he would suppress the pain.

An evaluation from Physiotherapy of El Paso, dated in 
February 2003, reflects that the appellant reported having 
pain and numbness in the low back and both legs.  He said 
that he had a pain level of 9/10.  The appellant was noted to 
be attending medical school in Juarez, Mexico. 

The report of a VA examination in May 2004 reflects that the 
appellant reported that he experienced flare-ups 
approximately 20 days per month but that the examiner noted 
that there was no documentation of record to support the 
appellant's statements.  The examiner noted that the 
appellant's medical history was significant for a CVA in 
April 2004 with residual left upper and lower extremity 
weakness.  The examiner stated that the appellant was 
employable.

At a hearing in January 2005 the appellant reported that he 
completed medical school in May 2004.


Legal Criteria.  The provisions of Chapter 31, Title 38, 
United States Code, are intended to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100.  Generally, a 
veteran is entitled to a program of vocational rehabilitation 
if he has a service-connected disability that is rated 20 
percent disabling or more, and is determined by VA to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitude towards the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  In particular, the Court held that a regulation 
which required that a veteran's service-connected 
disabilities materially contribute to the veteran's 
employment handicap was invalid.  Subsequently, in 1996, the 
United States Congress changed the statute.  In Pub. L. 104- 
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, Congress 
reestablished the requirement that a veteran's service-
connected disabilities materially contribute to his 
employment handicap in order for the veteran to be entitled 
to Chapter 31 vocational rehabilitation benefits.  The 
veteran in the present case applied for vocational 
rehabilitation benefits prior to 1996.  Therefore, his claim 
is to be considered under the version of the law in effect 
prior to 1996, i.e., there is no requirement that his 
service-connected back disability materially contribute to an 
employment handicap.

An "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).

In each case in which a veteran has an employment handicap, 
VA must determine the reasonable feasibility of the veteran 
achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 
C.F.R. § 21.50.  The term "vocational goal" is defined by 
statute as gainful employment consistent with the veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  
To find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).

The criteria for feasibility are:  (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal or will 
be provided services by VA to develop such necessary 
educational skills as part of the program.  38 C.F.R. § 
21.53(d).

Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

A counseling psychologist in VA's Vocational Rehabilitation 
and Counseling division shall determine whether achievement 
of a vocational goal is reasonably feasible.  38 C.F.R. § 
21.53(g)(1).  Any reasonable doubt as to feasibility will be 
resolved in the veteran's favor.  38 C.F.R. § 21.57(c)(1).  A 
finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  38 C.F.R. § 21.53(e)(2).

VA regulations provide that a veteran may be inducted into a 
vocational rehabilitation program retroactively when all of 
the following conditions are met:  (i) The period for which 
retroactive induction is requested is within the veteran's 
basic period of eligibility or extended eligibility, (ii) The 
veteran was entitled to disability compensation during the 
period for which retroactive induction is requested, and met 
the criteria of entitlement to vocational rehabilitation for 
that period, and (iii) The training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests, and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  38 C.F.R. 
§ 21.282(b).

VA may provide educational and vocational courses outside a 
State if the case manager determines that such training is in 
the best interest of the veteran and the Federal Government.  
38 C.F.R. § 21.130.  First, the training must be necessary to 
enable the veteran to qualify for, obtain, and retain 
suitable employment in the occupational objective.  Second, 
either:  (i) The training is not available in the United 
States; or (ii) The training is available in the United 
States, but personal hardship would result from requiring 
that the veteran pursue training in this country.  Third, all 
necessary supportive and follow-up services, including 
medical care and treatment and employment services, 
reasonably can be provided by or through VA, considering such 
factors as the availability, accessibility and cost of such 
services.  See 38 U.S.C.A. § 3114; 38 C.F.R. § 21.130.

VA may only use those facilities and courses outside the 
United States to provide training under Chapter 31 which meet 
requirements for approval under §§ 21.4250(c) and 21.4260.  
The conditions under which training outside the United States 
may be approved are contained in §21.130.  The case manager 
will consider the veteran's preference for a particular 
training or rehabilitation facility but VA has final 
responsibility for selection of the facility.  See 38 
U.S.C.A. § 3115; 38 C.F.R. § 21.294(g).


Analysis.  The appellant seeks Chapter 31 benefits for his 
completion of courses at a medical school in Mexico from 
January 2001 until May 2004.  

Service connection is in effect for disc disease, lumbosacral 
spine with strain, evaluated as 20 percent disabling since 
January 1991.  In 1992 he had been found to be in need of a 
program of vocational rehabilitation training and was 
approved for a 4 year graduate training program leading to a 
medical degree in podiatry.  He was awarded Chapter 31 
benefits for training at a medical school beginning in August 
1992.  However, in November 1992 he withdrew from all classes 
and his official status was "failing withdrawal."

In 1993 the appellant's request for Chapter 31 benefits for 
attending medical school outside the United States was denied 
on the grounds that his attainment of a vocational goal as a 
medical doctor was not feasible for him.  His appeal from 
this decision is still pending.  In March 2000 he reported 
that he had attended a medical college in the Dominican 
Republic from January 1997 to May 1997.  However, he is not 
seeking Chapter 31 benefits for this training.  His claim is 
for Chapter 31 benefits for attending medical school from 
January 2001 to May 2004.

The appellant earned an Associate's degree in 1973 and a 
Bachelor of Science degree in Biology in 1982; he completed 
phlebotomy courses in 1989 and 1994; he completed 3 graduate 
courses during the Fall 1991 term; in 1993 he completed a 
Health Careers Enhancement Program for Minorities; and in 
1994 he completed a college course entitled "Health 
Perspectives." 

The appellant's work experience include work as a drug 
counselor from 1984 to 1986 and as a chemical research 
operator from 1987 to 1988; during his military service from 
July 1986 to March 1987 he was a hospital corpsman; he worked 
as a mental health specialist from January to July 1992; he 
worked as a phlebotomist from October 1992 to August 1993.  

The appellant has been diagnosed with non-service-connected 
disabilities, to include a personality disorder, 
schizophrenia, depression, hypertension, hypertensive 
retinopathy in both eyes, cataracts of both eyes, coronary 
artery disease, residuals of cerebral vascular accident (CVA) 
with expressive aphasia and residual left upper and lower 
extremity weakness, diabetes, a left foot disorder, 
narcolepsy, sleep apnea, and insomnia.  In 1995 the SSA 
determined that he had been disabled as of August 1991.

In the instant case, it is undisputed that the appellant has 
service-connected disabilities compensable at 20 percent or 
more.  The critical question then is whether the appellant is 
in need of rehabilitation to overcome an employment handicap.

The Board acknowledges that, without question, the 
appellant's service-connected back disability and his many 
non-service-connected disabilities constitute an impairment 
to employment.  However, if the appellant has overcome the 
effects of impairment of employability, he does not have an 
"employment handicap" for VA vocational rehabilitation 
purposes.  Under VA regulations, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control, VA must find 
that an "employment handicap," as VA defines such a handicap, 
does not exist.

In April 2001, a VA counseling psychologist concluded that 
the appellant did not have an employment handicap because he 
had overcome his employability impairment through his 
previous education which included a Bachelor of Science 
degree, his work experience in medical laboratories, and his 
ability to complete courses for medical school.  The 
psychologist concluded that the appellant was unemployed due 
to his voluntary desire to pursue a medical degree.  This 
determination was based, in part, on the appellant's 
documented physical limitations, his employment history and 
experience, his educational achievement, and his status as a 
full time student at a medical school.

Although the appellant indicated that his service-connected 
back symptoms precluded employment in a medical laboratory, 
the Counseling Psychologist determined otherwise, in view of 
the fact that the appellant was able to participate in 
courses leading to a medical degree.  The appellant reported 
that he had completed his first semester of training at the 
medical school.  When asked if his back condition was being 
aggravated by his school training since he had to stand and 
sit for prolonged periods, the appellant indicated that it 
did not.  The appellant reported that his non-service-
connected disabilities resulted in only minimal restrictions 
and limitations as he was able to carry out a full work 
schedule in medical training.  The appellant did not indicate 
that he was taking a significant amount of medications.  The 
counseling psychologist concluded that while the appellant 
had an impairment of employability, including restrictions in 
lifting, bending, carrying, as well as protracted walking, 
sitting, and standing, he had managed to overcome the effects 
of such impairment as his training in school (which required 
him to sit, walk, climb, and bend) did not prevent him from 
attending or completing his courses,.  The counseling 
psychologist concluded that the appellant was able to find 
suitable entry level work in a medical lab related 
occupation, but that he was not interested as he remained 
focused in obtaining a medical degree.  The counseling 
psychologist certified that the appellant had an impairment 
of employability but that the appellant had overcome the 
effects of the impairment of employability and did not have 
an employment handicap.  The appellant has reported that he 
completed medical school in May 2004.

The Board finds the opinion of the VA counseling psychologist 
to be persuasive in this case.  The psychologist was well 
aware of the appellant's skills in relationship to his 
disabilities, and equally aware of the vocational 
opportunities that could be available to the appellant.  
Therefore, the Board must find that the appellant did not 
have an "employment handicap," and is not entitled to 
vocational rehabilitation under Chapter 31 for the training 
he completed from January 2001 to May 2004.  While it may be 
true that a medical degree would have been more satisfying 
and could possibly provide greater job flexibility, the 
overall record does not suggest that a medical degree was 
needed to obtain an entry level position suitable for the 
appellant.  It is reasonable to conclude that if the 
appellant could attend and complete courses leading to a 
medical degree between January 2001 and May 2004, he could 
have found suitable employment in a medical lab related 
occupation, as the psychologist determined.

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the appellant to have more 
employment opportunities.  The appellant voluntarily chose to 
cease pursuit of employment in the field for which he was 
educated and trained for advancement to a higher-level 
position, not because he was unable to obtain an entry-level 
position in an occupation consistent with his education, 
training, employment history, abilities, aptitudes, and 
interests.  He did not pursue suitable employment for reasons 
within his control.  He therefore does not have an 
"employment handicap," such that he is entitled to vocational 
rehabilitation training.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


